UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7815



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALONZO DANTZLER, JR., a/k/a Chillibud,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Charles E. Simons, Jr., Senior
District Judge. (CR-95-489)


Submitted:   February 11, 1999           Decided:   February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Dantzler, Jr., Appellant Pro Se.    Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonzo Dantzler, Jr., appeals the district court’s order deny-

ing his motion for downward departure of his sentence on the basis

of his post-conviction rehabilitation. We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court.   See

United States v. Dantzler, No. CR-95-489 (D.S.C. Nov. 30, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2